Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 10/21/2021 are accepted. Claims 1, 11, and 17-21 are amended.
Response to Arguments
2)	Applicant’s arguments, see section titled “Objection to Claims 1, 11, and 17-21, filed 10/21/2021, with respect to the claims have been fully considered and are persuasive.  The objections of claims 1, 11, and 17-21 have been withdrawn. 
	Applicant’s arguments, see section titled “Rejections of Claims 1, 2, and 4-21 under 35 USC § 103”, filed 10/21/2021, with respect to the claims have been fully considered and are persuasive. The 35 U.S.C. 103 rejections to claims 1-2, 4, 6, 9-13, and 15 as being unpatentable over Shaanan et al. (U.S. PGPUB 20150190577), hereinafter Shaanan, in view of Schabbach et al. (W.I.P.O. 2015001008), hereinafter Schabbach, in view of Bollish et al. (U.S. PGPUB 20140276548), hereinafter Bollish; claims 5, 7-8, and 14 as being unpatentable over Shaanan in view of Schabbach in view of Bollish, further in view of Krulevitch et al. (U.S. PGPUB No. 20110313395), hereinafter Krulevitch; claim 17 as being unpatentable over Shaanan in view of Schabbach in view of Bollish, further in view of Neftel et al. (W.I.P.O. 2016059616), hereinafter Neftel; and claims 18-21 as being unpatentable over Shaanan in view of Schabbach in view of Bollish, further in view of Schmid et al. (U.S. PGPUB 20180126083), hereinafter Schmid have been withdrawn.
Allowable Subject Matter
3)	Claims 1-2 and 4-21 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest art of record is Shaanan. While Shaanan teaches a medication delivery device (Fig. 1A; 100) comprising: a dose selector (Fig. 1A; 102a, 110, 111, and 112) for selecting an amount of medication to delivery [Paragraph 0033]; a first capacitive sensor adjacent the dose selector (Examiner interprets the sensor to be “adjacent” the dose selector, as the sensor is “along a travel path of the push spine”) [Paragraph 0032] and operative to detect linear displacement of the dose selector during medication delivery [Paragraph 0032, lines 8-13 and 28-30]; a screw (Fig. 1A; 102b) coupled to the dose selector; a second capacitive sensor adjacent the screw [Paragraph 0032] and operative to detect linear displacement of the screw during medication delivery  [Paragraph 0032, lines 18-30]; a transceiver (Examiner interprets the medication delivery device as having a “transceiver”, as the device is capable of being in communication with other devices wirelessly [Paragraph 0032, 0050]); and a processor (Fig. 1B; 186) coupled to the first capacitive sensor, the second capacitive sensor, and to the transceiver [Paragraph 0032] and operative to determine an amount of medication actually delivered by the medication delivery device based on the detected linear displacement of the dose selector and the detected linear displacement of the screw [Paragraph 0032], the processor further operative to communicate via the transceiver the determined amount of medication from the medication delivery device to a data management system or a blood glucose meter [Paragraphs 0032, 0049-0052]; 
	The modification of Shaanan using Schabbach to detect linear displacement of the screw during medication delivery via the second capacitive sensor does not help overcome the lack of wherein a variation in determined amounts of medication greater than a predetermined limit sets off an alert to a user that the medication delivery device is no longer operating accurately.
The variation in determined amounts measured by the first and second sensors being used to determine whether the difference in dose being delivered is greater than a predetermined limit imparts a novel and non-obvious function of the claimed invention; namely - allowing the device to more directly and accurately measure the dose administered, as noted by Applicant in Paragraph [0023] of the Specification, as originally filed.
Regarding claim 11, the closest prior art of record is Shaanan. While Shaanan teaches a method of delivering medication with a medication delivery device (Fig. 1A; 100) comprising: selecting an amount of medication to deliver via a dose selector (Fig. 1A; 102a, 110, 111, and 112) [Paragraph 0045]; detecting linear displacement of the dose selector during medication delivery via a first capacitive sensor adjacent the dose 
The modification of Shaanan using Schabbach to detect linear displacement of the screw during medication delivery via the second capacitive sensor does not help overcome the lack of wherein a variation in determined amounts of medication greater than a predetermined limit sets off an alert to a user that the medication delivery device is no longer operating accurately.
The variation in determined amounts measured by the first and second sensors being used to determine whether the difference in dose being delivered is greater than a predetermined limit imparts a novel and non-obvious function of the claimed invention; namely - allowing the device to more directly and accurately measure the dose administered, as noted by Applicant in Paragraph [0023] of the Specification, as originally filed.

Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783